DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment and Remarks filed on Apr. 29, 2022.
Claims 1, 6 and 10 have been amended.
Claims 2, 8 and 12 have been canceled.
Allowable Subject Matter
Claims 1, 3-7, 9-11 and 13 -14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 8 and 16, although, the prior arts disclose method and an apparatus comprising: receiving terminal capability request information and sending first related information of the terminal capability according to the first indication information. However, none of them teach wherein the first indication information comprises at least one of the following: first capability identifier information, second capability identifier information, third capability identifier information, second indication information used to indicate that there is no terminal capability information, or a null value used to indicate that there is no terminal capability information; wherein the second capability identifier information is capability identifier information with no mapped terminal capability in the first capability identifier information, and the third capability identifier information is capability identifier information with a mapped terminal capability in the first capability identifier information or to fairly suggest the invention in the combination as claimed.
Claims 3-5, 7, 9, 11 and 13-14  are allowed as being dependent on independent claims 1, 6 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647